Appeal from a judgment of Erie County Court (D’Amico, J.), entered June 22, 2000, convicting defendant after a jury trial of, inter alia, criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03) and other offenses, defendant contends that County Court erred in denying his motion to suppress an oral statement that was not included in the CPL 710.30 notice. We reject that contention. “[T]he notice requirement is excused when a defendant moves for suppression of such evidence” (People v Johnson, 280 AD2d 613, 614; see CPL 710.30 [3]; People v Laws, 286 AD2d 991, 992, lv denied 97 NY2d 706; People v Goss, 281 AD2d 298, lv denied 96 NY2d 863; see also People v Brown, 281 AD2d 700, 701, lv denied 96 NY2d 826). Present — Hayes, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.